Citation Nr: 1505962	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  11-13 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from December 1953 to September 1955.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This case was most recently before the Board in August 2014 when the Veteran's claim for a back disability was remanded for further development.  The RO issued a supplemental statement of the case in December 2014 and the appeal is again before the Board.

This claim was processed using the 'Virtual VA' paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The August 2014 BVA remand requested that a VA examination and medical opinion be obtained.  The Board specifically noted that the Veteran's service treatment records, except for his separation examination, have been determined to be unavailable.  

In response to RO requests, the National Personnel Records Center (NPRC) has stated that the Veteran's service personnel and treatment records were fire-related and the information requested could not be reconstructed.  The August 2014 BVA remand additionally noted that the VA examiner is to presume that the Veteran was in a motor vehicle accident in service when formulating their medical opinion.   

An October 2014 VA examination and opinion were obtained.  The October 2014 VA examiner provided a negative etiological opinion regarding the Veteran's back disability.  She specifically noted that she could not issue an etiological opinion because of the absence of service treatment records.  As noted in the prior remand the Veteran's service treatment records, except for his separation examination were destroyed in the fire at the NPRC, in St. Louis, Missouri.  The Board finds that the VA examiner's rationale stating that an opinion could not be provided because the Veteran's service treatment records are unavailable is not adequate.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, on remand, the Veteran should be accorded a pertinent VA addendum opinion.  Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the Veteran's claims file to a different examiner than the October 2014 examiner.  If the examiner determines that an examination is necessary, one should be scheduled. 

The claims file must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred.  For purposes of this opinion, the VA examiner should presume the Veteran was in a motor vehicle accident in service.  

The examiner should offer an opinion regarding the following:

Whether it is at least as likely as not (i.e., there is at least a 50% probability) that any back disability found had its clinical onset during the Veteran's active duty service or within one year of service discharge, or is otherwise etiologically related to his active service from December 1953 to September 1955.

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinion without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

2.  Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
_

________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




